
	

113 HR 5146 : To designate the United States courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania, as the “Joseph F. Weis Jr. United States Courthouse”.
U.S. House of Representatives
2014-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5146
		IN THE SENATE OF THE UNITED STATES
		December 9, 2014Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To designate the United States courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania,
			 as the Joseph F. Weis Jr. United States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 700 Grant Street in Pittsburgh, Pennsylvania, shall be
			 known and designated as the Joseph F. Weis Jr. United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the United States courthouse referred to in section 1 shall be deemed to
			 be a reference to the Joseph F. Weis Jr. United States Courthouse.
		
	Passed the House of Representatives December 8, 2014.Karen L. Haas,Clerk
